IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA
ALEXANDER              CHARLES
TOLEDO,                               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-0124

CORAL    GABLES   POLICE
DEPARTMENT/JOHNS
EASTERN COMPANY, INC./
CITY OF CORAL GABLES

      Appellees.

_____________________________/

Opinion filed August 8, 2017.

An appeal from an order of the Judge of Compensation Claims.
Mark A. Massey, Judge.

Date of Accident: October 10, 2015.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

Luis F. Estrada of Angones, McClure & Garcia, P.A., Miami, for Appellees.




PER CURIAM.

      AFFIRMED.

ROBERTS, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.